Citation Nr: 0924469	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Raynaud's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona which denied service connection for Raynaud's 
disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to clarify the extent of the Veteran's 
Raynaud's phenomenon and to determine whether the Raynaud's 
phenomenon is medically related to the Veteran's period of 
service.

According to VA treatment records dated in September 2005, an 
assessment of Raynaud's phenomenon was noted.  The Veteran 
asserts that his Raynaud's phenomenon is in some way the 
result of his period of active military service.  
Specifically, the Veteran contends that he fired thousands of 
rounds in Vietnam and that the shock and vibration 
experienced while firing the rounds caused his Raynaud's 
phenomenon.  Further, a February 2006 VA treatment record 
noted that mechanical trauma caused by persistent vibration 
is a common risk factor association for secondary Raynaud's 
disease.  However, the nature and extent of the Veteran's 
Raynaud's phenomenon is unclear.

Under the circumstances, and given the ambiguity surrounding 
the etiology of the Veteran's claimed Raynaud's phenomenon, 
the Board is of the opinion that additional development of 
the evidence would be appropriate prior to a final 
adjudication of the Veteran's current claim.  The Board finds 
that a medical opinion as to the nature and etiology of the 
current Raynaud's phenomenon should be obtained.  .

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by an appropriate specialist 
in order to more accurately determine the 
exact nature and etiology of his claimed 
Raynaud's disease.  The Veteran must be 
given adequate notice of the date and 
place of any requested examinations, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.

In regards to the requested examination, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the aforementioned 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently has clinically-
identifiable Raynaud's phenomenon.  Should 
it be determined that the Veteran has the 
aforementioned disability, an additional 
opinion is requested as to whether the 
disability in question as likely as not 
(at least a 50 percent probability or 
more) had its origin during the Veteran's 
period of active military service or is 
related to any event(s) of the Veteran's 
active military service.  If the examiner 
is unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated, and the examiner 
should explain why an opinion is not 
possible.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination reports.

2.  Readjudicate the issue on appeal.  If 
the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




